Title: To Benjamin Franklin from the Comtesse Conway, 12 July 1778
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


My dear papa
Auxerre twelve july 1778
I Sand you a Concequence letter for my dear huusband, which I hope pleasure to forward to him, in which I am, and I will be highly oblige. Your truly tenderly daugheter
Conway
Thousand Compliments to messrs franklin, Williams and mr adams, my Sister joyn with me.
 
Notation: Madame Conway 12. Juillet 1778.
